    8:19-cv-00276-BCB-CRZ Doc # 204 Filed: 09/10/21 Page 1 of 2 - Page ID # 2275




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

JAMES E. BACHMAN, ADELLA A.
BACHMAN, ERIC J. BACHMAN,
RACHEL A. BACHMAN, MATTHEW R.                                              8:19CV276
BACHMAN,    and  C.   ANDREW
BACHMAN,
                                                                              ORDER
                        Plaintiffs,

        vs.

JOHN Q. BACHMAN, and               LEAF
SUPREME      PRODUCTS,          LLC,  A
Nebraska Limited Liability Co.;

                        Defendants.


        Pending before me is Plaintiffs’ motion to compel Defendants’ responses
to Plaintiffs’ Second Set of Production of Documents. (Filing No. 201). Once
again, Plaintiffs have failed to comply with the court’s local rules.1


        Pursuant to Nebraska Civil Rule 7.1(j), “[t]o curtail undue delay in the
administration of justice, this court only considers a discovery motion in which the
moving party, in the written motion, shows that after personal consultation with
opposing parties and sincere attempts to resolve differences, the parties cannot
reach an accord.” NECivR 7.1(j). Neither Plaintiffs’ motion, any accompanying
evidence, nor even their supporting brief state that the current dispute was
discussed in good faith with defense counsel before the motion was filed.


1
  The court recognizes that Plaintiffs’ counsel has limited experience in this court, which can sometimes
explain a party’s failure to comply with the Nebraska Civil Rules. But throughout the extensive motion
practice in this case, the court has repeatedly reminded Plaintiffs’ counsel of this court’s local rules. See
(Filing No. 167, at CM/ECF p. 3; Filing No. 180, at CM/ECF pp. 2-3). At some point, failure to review and
comply with those rules is no longer due to inexperience, but rather defiance. Plaintiffs’ counsel has
reached that point.
8:19-cv-00276-BCB-CRZ Doc # 204 Filed: 09/10/21 Page 2 of 2 - Page ID # 2276




    Accordingly,


    IT IS ORDERED that Plaintiffs’ motion, (Filing No. 201), is denied.

    Dated this 10th day of September, 2021.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
